DETAILED ACTION
	Applicants’ Amendment and Response, filed 5/13/2021, have been entered.  Claims 1, 3-17 are pending; claims 12-17 are withdrawn; claims 1, 3-6 are amended; claims 1, 3-11 are under current examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 5/13/2021 has been considered.

Priority
Receipt is acknowledged of certified copies of papers, JAPAN 2015-203482, filed 10/15/2015 required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 5/18/2020 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Withdrawn Rejections
The following rejections are withdrawn in view of the amendment to the claims to recite that the CD34-positive T cells activate DCs, exhibit growth in response to antigen stimulation and produce interferon-gamma in response to antigen stimulation:
Claims 1-10 under 35 U.S.C. 103 as being unpatentable over WO 2013/176197 A1, Nakauchi et al., published November 11, 2013, IDS,  translation in English by corresponding EP 2853590A1, published 4/1/2015, EFD 5/22/2013, IDS, when taken with Sleckman et al., Nature, 328: 351-353, 1987.  
Claim 11 under 35 U.S.C. 103 as being unpatentable over WO 2013/176197 A1, Nakauchi et al., published November 11, 2013, IDS,  translation in English by corresponding EP 2853590A1, published 4/1/2015, EFD 5/22/2013, IDS, when taken with Sleckman et al., Nature, 328: 351-353, 1987,  as applied to claims 1-10 above, and further in view of Wagner et al., Cancer Immunol Immunother (2003) 52: 89–96.

Response to Arguments
ODP.  Applicants argue that the present application has an international filing date of October 14, 2016, whereas the ‘265 application has an international filing date of March 13, 2018.  Thus because the present application has an earlier effective filing date than the ‘265 application, and the withdrawal of the outstanding rejection under 35 USC §103, the provisional double patenting is the only remaining rejection in the case and should be withdrawn.
These arguments have been considered but are not persuasive.  Applicants’ amendments have necessitated a new rejection found herein.  Accordingly, the rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for inducing CD4-positive T cells, comprising:
introducing a nucleic acid encoding a CD4 gene into T cells induced from induced pluripotent stem cells (iPS), 
wherein the T cells are differentiated from induced pluripotent stem cells by a method comprising: 
reprogramming a T helper cell comprising a rearranged T cell receptor (TCR) gene to an induced pluripotent stem (iPS) cell comprising the rearranged TCR gene; 
inducing CD34-positive hematopoietic progenitor cells from the iPS cells from step (1); and
culturing the CD34-positive hematopoietic progenitor cells obtained in said Step (2), in the presence of FLT3L and IL-7, thereby producing T cells comprising the rearranged TCR gene;
wherein expression of the CD4 gene in the CD4-positive T-cells activate dendritic cells (DCs), exhibit growth in response to antigen stimulation, and produce interferon-y (IFN-y) in response to antigen stimulation.
The specification does not reasonably provide enablement for methods to produce CD4-positive T cells that activate DCs, exhibit growth in response to antigen stimulation and produce interferon-gamma in response to antigen stimulation, wherein the T cells are induced from any pluripotent stem cell other than an iPS cell produced by reprogramming a T helper cell comprising a rearranged T cell receptor (TCR) gene.
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the Invention.  The claims are directed to method for inducing CD4-positive T cells, comprising introducing a CD4 gene or a gene product thereof into T cells induced from pluripotent stem cells, wherein the T cells are induced from pluripotent stem cells by a method comprising: (1) inducing CD34-positive hematopoietic progenitor cells from pluripotent stem cells; and (2) culturing the CD34-positive hematopoietic progenitor cells obtained in said Step (1), in the presence of FLT3L and IL-7, wherein the CD4-positive T-cells activate dendritic cells (DCs), exhibit growth in response to antigen stimulation, and produce interferon-y (IFN-y) in response to antigen stimulation.
Breadth of the claims.  The breadth of the claims encompasses utilizing any type of pluripotent cell, and in further embodiments, any iPS cells produced from reprogramming any source cell.  In addition, the claims encompass introducing a CD4 protein into T cells to produce CD4+ cells.
Guidance of the Specification/The Existence of Working Examples.   The specification teaches that the iPS cells that are preferably used in the claimed invention are T cells that have undergone gene rearrangement of T cell receptor (TCR) and the reprogramming is carried out after activation of the T cells by stimulation with an antigen of interest (p. 8, ¶16), and that CD4-positive T cells preferably have desired antigen specificity (p. 9, ).
The specification teaches b3a2-Th cells were collected from human blood and subjected to antigen stimulation. The production of iPS cells (b3a2-iPS cell line) from human b3a-Th cells.  The isolated human b3a2-Th cells were transfected with SOX2, KLF4, and c- MYC was carried out using a Sendai virus vector.  The reconstitution of the TCR was confirmed.  The iPS cells were induced to differentiate into T cells by culturing of the cells on confluent C3H10T1/2 cells, cultured in the presence of VEGF, FLT3L and SCF to form hematopoietic cells in a net-like structure. The resultant cells were cultured in OP9 medium and plated on OP9-DL1 cells.  The cells were then mixed with allogeneic irradiated PBMCs to obtain T cells.  See pages 24-26.  The CD4 gene was then introduced into the T cells (p. 26, ¶73).  
In RH10 medium supplemented with 10 μM b3a2 peptide, dendritic cells (DCs) and 5xl03 CD4-b3a2-iPS T-cells were co-cultured for 5 hours. The obtained cell culture was irradiated with X-ray to suppress the cell growth of the DCs and the CD4-b3a2-iPS-T cells. Subsequently, the WTl peptide and 5 x 104 CD8 positive T cells were added. The CD4-b3a2-iPS-T-cells were found to have a capacity to induce antigen-specific CTLs through DCs specific to the b3a2 peptide, which was similar to the collected human b3a2-Th cells.  See p. 26, ¶75.  It was shown that CD4-b3a2-iPS-T cells exhibit a good growth ability in response to antigen stimulation (p. 27, ¶76).
The CD4-b3a2-iPS T-cells have a very high IFN-gamma productivity in response to antigen stimulation, as compared to the b3a2-iPS-T cells.  Thus, the forced expression of the CD4 gene in the T cells induced from pluripotent stem cells enabled induction of CD4-introduced iPS-derived T cells from CD4-positive Th cells specific to a tumor antigen of interest.
State of the Art/Predictability of the Art. Ueda et al., Stem Cell Reports, 10: 1935-1946, 2018, IDS teaches that isolation of CD4+ T helper (Th) cells is difficult and that  in order to produce tumor antigen-specific CD4+ T helper cells, mature antigen-specific T cells are reprogrammed to iPS cells and then redifferentiated into T cells with the same T cell antigen receptor as the original T cells.  Ueda teaches that Mock iPS-T cells (those that were not transfected with CD4+) did not induce DC maturation (p. 939) and minimal IFN gamma (Figure 1 H).  In addition, Themeli et al., Nat Biotechnol. 2013 October; 31(10):1-20, teaches that, “[T]he functional characterization of T cells derived from ESCs and iPSCs is complicated by not knowing their antigen specificity and HLA restriction. For example, T cells generated in vitro from ESCs or iPSCs have an unpredictable T-cell receptor (TCR) repertoire because TCR gene rearrangements are random and the cells are positively selected by unclear mechanisms during their in vitro differentiation. This limitation can be circumvented by using iPSCs bearing a rearranged endogenous TCR of known antigen specificity.”  See p. 2, ¶1.  Thus, the specific effect that the CD4+ T cells activate DCs, exhibit growth in response to antigen stimulation and produce IFN-gamma in response to antigen stimulation is not predictable when using an iPS cell that was not produced from a TH cell with a rearranged TCR.  Accordingly, in view of the unpredictable effects of using pluripotent stem cells, the claims have been limited to the production of an induced pluripotent stem cell, and utilizing a TH cells with a rearranged TCR.
Furthermore, the claims have been limited to the expression of a nucleic acid encoding the CD4 gene because CD4 expression should be constitutive, and protein are known to be readily degraded.  For example, the production of iPS requires the sustained expression of reprogramming factors which are routinely delivered by vectors (see disclosure at p. 24).  However, in order to provide these same factors as proteins, specific modifications must be made in order for the proteins to be properly delivered to the cells and not degraded.  For example, Kim et al. Cell Stem Cell, 4(6): 472-476, 2009, discusses the production of human iPS cells by delivery of reprogramming proteins.  Notably, Kim teach that a major hurdle for intracellular delivery of macromolecules such as proteins is their limited ability to cross the cellular membrane.  Kim first treated human newborn fibroblasts with total extracts of four HEK293 cell lines that expressed each reprogramming factor (Oct4, Sox2, Klf4 and c-myc) wherein the peptides were CPP-anchored and found that despite numerous attempts, there was no formation of reprogrammed colonies.  They postulate that one of the reasons for the lack of success is that the reprogramming factors were not provided continuously.  They then repeated protein treatment cycles in order to produce human iPS cells (see p. 2).   Zhou et al., Cell Stem Cell, 4: 381-384, 2009 teach introduction of recombinant proteins to produce iPS cells.  They tested reprogramming cells using Oct-4, Sox-2, KLf-4 and c-Myc proteins in media that was supplemented with valproic acid (VPA) for four cycles (see p. 381, col. 3, 1st ¶).  They found that they obtained colonies under the following conditions: 1) when the cells were transduced with 4 proteins + VPA; 2) when the cells were tranduced with Oct-4, Sox-2 and Klf-4 and VPA.  However, they did not obtain stable colonies when transducing with any other protein combinations (p. 381, col. 3).  Thus both pieces of art show that introduction of proteins to a cell do not predictably provide stable expression of the cell. Given that the expression of CD4 is critical to the functionality of the CD4-positive T cells, particularly to achieve the unexpected result of activating DCs, exhibiting growth in response to antigen stimulation, and producing interferon-gamma in response to antigen stimulation, the claims have been limited to delivery of a nucleic acid encoding the CD4 gene.
The Amount of Experimentation Necessary. Accordingly, in view of the limited teachings provided by the specification, with regard to the specific starting cells (TH cells with a rearranged TCR), and delivery of a nucleic acid encoding the CD4 gene, the state of the art which shows that T cell response is unpredictable using any type of pluripotent stem cell other than an iPS cell that comprises a rearranged TCR, it would have required the skilled artisan to practice undue experimentation to arrive at the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said step (3)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 depends from claim 1 which does not recite any step 3. 
Claim 8 is unclear.  The claim recites that the introduction of the CD4 gene or a gene product thereof is performed by retrovirus (see line 2).  Generally in the art, the term “gene product” is considered to be the protein.  Retroviruses deliver RNA, and do not deliver proteins.  Therefore, it would be unclear how a retrovirus could deliver a protein to a T cell as required by the claim.  Appropriate clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-11 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11 of copending Application No. 16/494,265 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to overlapping subject matter.
The instant claims are directed to methods for inducing CD4-positive T cells, comprising introducing a CD4 gene or a gene product thereof into T cells induced from pluripotent stem cells.  Further embodiments recite that the T cells are induced from pluripotent stem cells by the method comprising: (1)    inducing CD34-positive hematopoietic progenitor cells from pluripotent stem cells; and (2)    culturing the CD34-positive hematopoietic progenitor cells obtained in said Step (1), in the presence of FLT3L and IL-7.  Further embodiments recite wherein the pluripotent stem cells are pluripotent stem cells having a rearranged TCR sequence of interest; wherein the pluripotent stem cells are human iPS cells induced from lymphocytes that recognize a desired antigen(s); wherein the lymphocytes that recognize a desired antigen(s) are lymphocytes that recognize BCR/ABL.
	The ‘265 application is directed to the production of helper T cells, comprising (i)    culturing T cells, which have been induced from pluripotent stem cells and into which a CD4 gene or a gene product thereof has been introduced, in a medium containing IL-2 and IL-15; and (ii)    isolating CD40L-highly expressing T cells from cells obtained in Step (i), wherein he T cells have been induced from the pluripotent stem cells by a method comprising:
(1)    inducing CD34-positive hematopoietic progenitor cells from pluripotent stem cells; and
(2)    culturing CD34-positive hematopoietic progenitor cells obtained in Step (1), in the presence of FLT3L and IL-7.  Specific embodiments of the ‘265 claims recite that the CD4 gene has been introduced using a retrovirus vector (claim 8); wherein the pluripotent stem cells are pluripotent stem cells having a rearranged TCR sequence of interest (claim 9); wherein the pluripotent stem cells are human iPS cells induced from lymphocytes that recognize a desired antigen(s) (claim 10); wherein the lymphocytes that recognize a desired antigen(s) are lymphocytes that recognize BCR/ABL (claim 11).
	Thus, both sets of claim recite the same method steps to produce the T cells with the same culture conditions.  Both sets of claims recite that the T cells comprise a CD4 gene or gene product, and that the pluripotent stem cells are induced from lymphocytes that recognize BCR/ABL.  Accordingly, the ‘265 claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thaian N. Ton/Primary Examiner, Art Unit 1632